PER CURIAM.
Timmy Terrón seeks to appeal the district court’s order denying reconsideration of the denial of his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Terrón v. Kwpec, No. CA-01-2155-AMD (D. Md. July 30, 2001 & Jan. 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.